Citation Nr: 1508309	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In this regard, as discussed in the August 2013 and November 2013 Board decisions, the claim for a TDIU is a component of the service connection claims (granted in the August 2013 Board decision), notwithstanding the prior adjudication of a TDIU by the RO in a February 2007 rating decision.

In August 2013 and November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran is service connected for diabetes mellitus, type II (rated at 20 percent disabling), peripheral neuropathy of the right lower extremity (rated at 20 percent disabling), and peripheral neuropathy of the left lower extremity (rated at 20 percent disabling).

2.  For the entire period on appeal, the percentage ratings for the Veteran's service-connected disabilities do not meet the minimum combined schedular criteria for the grant of a TDIU as service connection was not in effect for one disability rated at least 60 percent disabling, or at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating was at least 70 percent.

3.  For the entire period on appeal, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities (including impairment resulting solely therefrom) to warrant a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b).


CONCLUSION OF LAW

For the entire period on appeal, the criteria for referral for a TDIU have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In September 2006, the RO provided the Veteran pre-adjudication notice regarding the claim for a TDIU, which was adjudicated in a February 2007 rating decision.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim for a TDIU, and the relative duties of VA and the claimant to obtain evidence.  See Hurd v. West, 13 Vet. App. 449 (2000) (Court recognized that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the electronic file includes service treatment records, identified VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.

The RO arranged for VA examinations in May 2009 and December 2013 (pursuant to the November 2013 Board Remand) to assess the severity of the service-connected disabilities.  These examinations, taken together, are found to be adequate for the purpose of deciding the issue of a TDIU.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity and effects of the Veteran's service-connected disabilities, and also on the effect of his disabilities on the ability to work.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 
11 Vet. App. at 268.  In addition, the Veteran has not alleged that the examinations are inadequate to decide the current TDIU claim, so they are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal for a TDIU.

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU Referral Analysis

In this case, the Veteran contends that he is unemployable and has not worked since 2005; however, the Veteran has not specifically contended that the service-connected disabilities, alone, have rendered him unable to secure or follow a substantially gainful occupation during this appeal period.  The record reflects that the Veteran is currently unemployed and has been in receipt of SSA disability benefits since January 2007.

In this case, service connection has been established for diabetes mellitus, type II, rated at 20 percent disabling; peripheral neuropathy of the right lower extremity, rated at 20 percent disabling; and peripheral neuropathy of the left lower extremity, rated at 20 percent disabling.  The Veteran has a combined disability rating of 50 percent for the entire period on appeal; thus, the combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.

A TDIU can still be awarded under 38 C.F.R. § 4.16(b) if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  Also, in this regard, while the service-connected diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity may be considered one disability (based on common etiology), the combined scheduler rating criteria for the purpose of one 60 percent disability, or one 40 percent disability in combination with a combined rating of at least 70 percent are still not met.  38 C.F.R. § 4.16(a). 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for referral a TDIU are not met for the entire period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disabilities.  The evidence weighing against a finding of TDIU is a May 2009 VA examination report, wherein the VA examiner noted that there has been no restricted activity due to the Veteran's diabetes, no ketoacidotic episodes, and no hospitalizations due to the diabetes.  As to the peripheral neuropathy, the VA examiner indicated that the extent of interference with daily activities is the inability to be able to walk a distance and to stand for any extended time.  

The Veteran reported that he is retired and is receiving SSA disability benefits since 2007.  The Veteran did not report that the service-connected diabetes mellitus and peripheral neuropathy caused the inability to work and the award of SSA benefits.  He also denied any medication side effects.  Based on the Veteran's report of being retired, the VA examiner opined in May 2009 that there was no impediment to occupation.

The December 2013 VA opinion, obtained pursuant to the November 2013 Board Remand, also weighs against the finding that the Veteran is unable to secure or follow substantially gainful employment due to the service-connected disabilities.  The VA examiner noted several VA treatment records, including a December 2008 report from the Rheumatology Clinic, which revealed a diagnosis of inflammatory arthritis, probably polyarticular gout, osteoarthritis.  Also, in a May 2011 Kinesiotherapy Note, the VA examiner indicated that the Veteran was issued a cane for the diagnosis of arthralgia.  At that time, the Veteran ambulated 70 feet in the clinic after being instructed on the proper use of the cane.  The VA examiner also noted that, in July 2012 and Feb 2013 VA treatment records, the Veteran was ambulating with a cane and was staying active with church work, respectively.  

The VA examiner in December 2013 opined that the Veteran is capable of sedentary to light physical activity, based on the service-connected conditions alone, if the Veteran so chooses, and explained that the Veteran is ambulatory, his diabetes appears well-controlled, and he is capable of activity in his community.  To the extent that the Veteran now contends that he no longer participates in church activities due to pain, the VA examiner based the opinion on accurate facts, to include the Veteran's ability to ambulate with the assistance of a cane.  See February 2015 Post-Remand Brief.

As mentioned above, the Veteran is receiving disability benefits from the SSA.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

In a September 2005 questionnaire, the Veteran reported that he had severe pain primarily in the neck, back, shoulders, wrists, fingers, knees, and ankles.  The Veteran's treating physician also indicated that the Veteran had post-laminectomy syndrome, osteoarthritis, and fibromyalgia, and he opined that the Veteran would be able to sit stand or walk for less than one hour at a time.  He further opined that the Veteran could never squat, crawl, climb, use his hands for pushing or pulling of controls, work around unprotected heights, or drive automotive equipment.  He indicated that the Veteran would experience side effects from medication which would be severe and limit his effectiveness due to inattention, distraction, and drowsiness.  The treating physician also opined that the Veteran would experience pain, which would be intractable and virtually incapacitating.  

In a January 2007 SSA determination, the Veteran had the following severe impairments, which are not service connected: gouty arthritis, osteoarthritis, cervical post-laminectomy syndrome, fibromyalgia, hypertension, degenerative disc disease, status-post fusion of the cervical spine, and diverticulitis.  SSA disability benefits were awarded based on a primary diagnosis of osteoarthritis and a secondary diagnosis of disorders of the back.  Importantly, the January 2007 SSA determination did not mention the effects on employability due to the service-connected diabetes mellitus and peripheral neuropathy; instead, SSA awarded disability benefits for only for non-service-connected disabilities.  Significantly, the Veteran was denied service connection for polyarthritis and a back condition in a December 2005 rating decision, and was denied service connection for fibromyalgia and lupus in a February 2007 rating decision.  The Veteran did not initiate appeals on these issues and they are not in appellate status.

Other SSA records indicate that the Veteran has at least a high school level of education.  While the Veteran had previous employment as a building site supervisor/manager and as a retail store security guard, he also reported prior employment as a hospital psychiatric technician, which would allow him to maintain employment in sedentary jobs as described by the December 2013 VA examiner.  In an October 2005 Work History Report, the Veteran indicated that, as a hospital psychiatric technician, he worked with patients going through detox at the drug rehabilitation facility, led classes, and took the blood pressure and temperatures of patients.  In this regard, the Veteran may have demonstrated difficulty in obtaining and maintaining employment in one particular field (building/construction site management and security), but not to all reasonably available sources of employment under the circumstances.  See Ferraro, 1 Vet. App. at 331-332.  Indeed, the record also reflects that the Veteran is at least a high school graduate, which would not necessarily limit him to employment as a construction site supervisor or security guard.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities, including diabetes mellitus and peripheral neuropathy, have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected disabilities at any time during the period on appeal.  The Board has weighed and considered the Veteran's at least implicit statements that the service-connected disabilities have rendered him unable to work.  These statements are outweighed by the more specific findings and assessments by various examiners as they reflected on the question of unemployability.  It is also clear from the January 2007 SSA determination, which based the award of disability benefits on a medical opinion from the Veteran's treating physician, that the Veteran's non-service-connected gouty arthritis, osteoarthritis, cervical post-laminectomy syndrome, fibromyalgia, hypertension, degenerative disc disease, status-post fusion of the cervical spine, and diverticulitis were severe enough to render the Veteran unemployable since 2005.  As such, the Board cannot find that the service-connected diabetes mellitus and peripheral neuropathy, alone, and without consideration of the effect of non-service-connected disabilities, are of sufficient severity to produce unemployability.  See Hatlestad, 5 Vet. App. at 529.

For these reasons, although the Veteran was not employed during the entire appeal period, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU, including consideration under the provisions of 38 C.F.R. § 4.16(b), have not been met or more nearly approximated, and a referral to the Director of Compensation and Pension for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  


ORDER

A TDIU, and referral for TDIU, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


